People ex rel. Dickson v Franchi (2022 NY Slip Op 07177)





People ex rel. Dickson v Franchi


2022 NY Slip Op 07177


Decided on December 19, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LINDA CHRISTOPHER
LILLIAN WAN
JANICE A. TAYLOR, JJ.


2022-09660

[*1]The People of the State of New York, ex rel. Travis M. Dickson, petitioner,
vMichael Franchi, etc., respondent.


Law Office of Danielle Coysh, PLLC, Central Islip, NY (Danielle Coysh of counsel), for petitioner.
Raymond A. Tierney, District Attorney, Riverhead, NY (Maggie Bopp and Meaghan Powers of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Travis M. Dickson upon his own recognizance or, in the alternative, to set reasonable bail upon Suffolk County Indictment No. 73392/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., CHRISTOPHER, WAN and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court